Citation Nr: 0633936	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  He died in April 1988.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

A hearing was held in February 2006 by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

FINDINGS OF FACT

1.  The veteran died in April 1988.  The death certificate 
shows that the immediate cause of his death was hemorrhage 
into respiratory airways due to or as a consequence of 
squamous cell carcinoma of the mouth.

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.

3.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicide agents is presumed.

4.  No medical evidence has been identified to demonstrate 
the veteran's death was related to service, including 
exposure to Agent Orange or other herbicide agents and a 
medical opinion and evidence indicates that squamous cell 
carcinoma of the mouth is not a soft tissue sarcoma.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed new duties on VA to provide 
notice and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform her of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. § 
5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In a letter dated in August 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from her, what information or evidence she could 
provide in support of the claim, and what evidence VA would 
try to obtain on her behalf.  Such information in conjunction 
with the statement of the case and supplemental statement of 
the case has fully apprised the appellant of the evidence 
needed to substantiate the claim.  She was also advised to 
submit relevant evidence or information in her possession.  
38 C.F.R. § 3.159(b).  The appellant was not specifically 
notified regarding the criteria for an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither of those questions is 
before the Board; moreover the matter is moot inasmuch as 
service connection is not warranted in this case.  
Consequently, the Board does not find that a remand is 
necessary to address further notification.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims for service connection for the cause 
of the veteran's death, to include as secondary to Agent 
Orange exposure.  Extensive private clinical evidence has 
been submitted and received in support of the claim, 
including the terminal records.  In September 2004, the 
appellant indicated that she had no further evidence to 
submit.  In addition, a VA medical opinion was obtained in 
February 2005.  Under the circumstances, there is no 
reasonable possibility that further assistance from VA would 
aid the appellant in substantiating the claim.  The Board 
thus finds that VA does not have a duty to assist that is 
unmet.  See 38 U.S.C.A. § 5103A (a)(2).

Factual Background

The veteran died in April 1988 at age 42.  The death 
certificate shows that the immediate cause of his death was 
hemorrhage into respiratory airways due to or as a 
consequence of squamous cell carcinoma of the mouth.  

A review of the veteran's service medical records reflects 
that he had service in Vietnam.  The veteran had no service 
connected conditions at the time of his death.

The veteran's terminal private hospitalization records 
reflect that the veteran was admitted on March 4, 1988 and 
was hospitalized until his death in April 1988.  The veteran 
was seen for physical examination and oncologic consultation 
on March 4, 1988, at which time it was noted that the veteran 
had a 4 to 5 month history of metatstatic carcinoma of the 
head and neck which was initially treated with radiation but 
which resulted in a recurrence described as inoperable.  It 
was noted that his condition had been deteriorating rapidly 
as evidenced by symptoms including facial edema, swelling and 
progressive soft tissue involvement.  The impressions 
included recurrent metastatic squamous cell carcinoma of the 
head and neck producing massive facial and tongue edema.  

The patient summary revealed that the veteran's terminal 
diagnosis included squamous cell carcinoma of the head and 
neck, locally advanced; and probable hemorrhage into the 
respiratory tract with respiratory compromise.  

In July 2004, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child.  

A VA medical opinion was furnished in February 2005 and the 
claims folder was reviewed as well as current medical 
literature.  The examiner also consulted with a VA 
pathologist as well as a board certified oncologist as well 
as conducting medical research on the Internet to include: 
the National Cancer Institute, Institute of Medicine and the 
National Library of Medicine, in rendering the opinion.  
Associated with the record was some of the information 
obtained by the examiner from the Internet including a fact 
sheet pertaining to head and neck cancer provided by the 
University of Kansas Medical Center.  Also of record is a 
memorandum authored by a doctor in 1992 addressing the 
Veterans' Advisory Committee on Environmental Hazards 
recommendations concerning the relationship of exposure to 
herbicides containing dioxin and the subsequent development 
of peripheral neuropathy or lung cancer.

The examiner explained that squamous cell carcinoma, which 
was epithelial in origin, was not a soft tissue sarcoma, 
which are of mesenchymal origin and concluded that the 
veteran's squamous cell carcinoma of the head and neck was 
not an Agent Orange presumptive condition and did not 
otherwise appear to be secondary to Agent Orange exposure.  
The examiner was unable to determine whether the cancer 
metastasized to the mouth because that information was not 
available from the veteran's 1988 records.  

The appellant provided testimony at a video conference 
hearing held before the undersigned Veterans Law Judge in 
February 2006.  She testified that she had no medical 
training or background.  She stated that in 1987 or 1988 
after the veteran's cancer was diagnosed, the question was 
posed to a doctor as to whether this was caused by Agent 
Orange and the doctor indicated that it was not.  She 
indicated that cancer was first diagnosed in September 1987 
by a dentist, but the appellant could not remember his name.  

Legal Analysis

The appellant maintains that the veteran's death was 
attributable to exposure to Agent Orange during service in 
Vietnam, specifically claiming that in effect he died either 
from a respiratory cancer or from soft tissue sarcoma, both 
presumptive diseases.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, child, or parent of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 
(2006).  In order to establish service connection for the 
cause of the veteran's death, applicable law requires that 
the evidence show that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service certain enumerated diseases, 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2006).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers , and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam during the Vietnam era is not warranted for any 
disease for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 68 Fed.Reg. 27630 - 27641 (May 20, 2003); See also 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed.Reg. 59232 (November. 2, 1999); See 
Notice, 61 Fed. Reg. 41,4421 (1996).

Pertinent to the appellant's argument that the veteran's 
fatal cancer of the head, neck and mouth was a result of 
exposure to Agent Orange when he served in Vietnam, the Board 
notes that the Veterans Education and Benefits Expansion Act 
of 2001 was enacted on December 27, 2001.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure to 
certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23,168 (May 8, 2001), codified 
at 38 C.F.R. §§ 3.307, 3.309 (2005).  As noted above, the 
veteran served on active duty from October 1965 to August 
1968.  The evidence of record reveals that this period 
included service in the Republic of Vietnam during the 
Vietnam era, and as such, it is presumed that he was exposed 
to herbicides during service.  There is no affirmative 
evidence establishing that he was not exposed to any such 
agent during service.

However, in this case the cause of the veteran's death 
squamous cell carcinoma of the head, neck and mouth is not 
among the diseases specified in 38 U.S.C.A. § 1116(a) or 
among the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  As the veteran did not have a 
diagnosis of any of the above-indicated diseases for which 
service connection is presumed for veterans exposed to an 
herbicide agent during active service, presumptive service 
connection is not warranted for his fatal carcinoma of the 
head, neck and mouth.  In this regard, neither the lung, 
bronchus, larynx or trachea were identified as the primary 
site of the cancer, and as such his cancer is not considered 
to be a respiratory cancer.  Furthermore, the veteran's fatal 
cancer, identified in his terminal medical records as 
squamous call cancer, is not considered a soft tissue 
sarcoma, as explained by a VA doctor in 2005.  There has been 
no competent evidence presented to the contrary.  Therefore, 
based on the above, the Board finds that presumptive service 
connection for carcinoma of the head, neck and mouth, and 
therefore for the veteran's cause of death, based on exposure 
to an herbicide agent while in Vietnam is not warranted.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, in this case, presumptive service connection 
is not warranted for the veteran's carcinoma of the head, 
neck and mouth.  The Board notes that this cancer was 
apparently diagnosed 4 to 5 months prior to March 1988 (or in 
approximately November 1987) according to a March 1988 
medical record, nearly 20 years after the veteran's discharge 
from military service.  Id.

Even though presumptive service connection is not warranted, 
the appellant is not precluded from establishing service 
connection for the cause of the veteran's death with proof of 
actual direct causation from exposure from an herbicide 
agent.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  In this case, however, there is no competent evidence 
to support a finding that the cause of veteran's death was 
caused or aggravated by exposure to an herbicide agent, 
related to a disease or injury which had its onset in 
service, or is otherwise related to service, and the record 
includes a 2005 VA opinion to this effect.  Accordingly, 
there is no competent evidence that the veteran's cancer had 
its onset within the one year presumptive period following 
service.

The veteran was not service-connected for any disability 
during his lifetime.  Also, his service medical records are 
negative for complaints, treatment, or diagnoses referable to 
his head, face, neck, mouth, throat, skin and neurological 
system.  Additionally, while the evidence shows that the 
veteran died of squamous cell carcinoma of the head, neck and 
mouth, there is no medical evidence that such fatal disease 
is related to exposure to an herbicide agent, related to a 
disease or injury which had its onset in service, or is 
otherwise related to service.  Post-service medical records 
are negative for any reference to herbicide exposure or 
service as a cause of the veteran's death.  Rather, the 
evidence of a nexus between active duty service and the 
veteran's fatal condition is limited to the appellant's own 
statements.  This is not competent evidence since laypersons, 
such as the appellant, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, there is no competent 
evidence that the veteran's cancer had its onset in military 
service.

For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


